EXHIBIT 99.1 EVALUATION SUMMARY EAGLE ROCK ENERGY PARTNERS, L.P. INTERESTS TOTAL PROVED RESERVES CERTAIN PROPERTIES IN VARIOUS STATES AS OF DECEMBER 31, 2009 Pursuant to the Guidelines of the Securities and Exchange Commission for Reporting Corporate Reserves and Future Net Revenue EVALUATION SUMMARY EAGLE ROCK ENERGY PARTNERS, L.P. INTERESTS TOTAL PROVED RESERVES CERTAIN PROPERTIES IN VARIOUS STATES AS OF DECEMBER 31, 2009 Pursuant to the Guidelines of the Securities and Exchange Commission for Reporting Corporate Reserves and Future Net Revenue CAWLEY, GILLESPIE & ASSOCIATES, INC. PETROLEUM CONSULTANTS TEXAS REGISTERED ENGINEERING FIRM F-693 ROBERT D. RAVNAAS, P.E. EXECUTIVE VICE PRESIDENT KELLIE D. JORDAN ENGINEER 9601 AMBERGLEN BLVD., SUITE 117 306 WEST SEVENTH STREET, SUITE 302 1000 LOUISIANA STREET, SUITE 625 AUSTIN, TEXAS 78729-1106 FORT WORTH, TEXAS 76102-4987 HOUSTON, TX 77002-5008 512-249-7000 817-336-2461 713-651-9944 FAX 512-233-2618 FAX 817-877-3728 FAX 713-651-9980 February 12, 2010 Mr. Steve Hendrickson Sr. Vice President – Technical Evaluations Eagle
